Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status

2.	This communication is in response to the application filed 12.03.2019. Claims 1-20 are pending.
Oath/Declaration

3.	The Applicant’s oath/declaration has been reviewed by the Examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement

4.	As required by M.P.E.P.  609(C), the Applicant’s submission of the Information Disclosure Statements (IDS) are acknowledged by the Examiner. The cited references have been considered in the examination of the claims. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed, signed and dated by the Examiner is attached to the instant Office action.

Claim Rejections - 35 USC § 101

5.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not integrate the abstract idea into a practical application or amount to significantly more than just an abstract idea. The claims are directed to an abstract idea. 

Exemplary claim 1 recites the following abstract concepts that are found to include “abstract idea”:

Limitation 1: receive from a second node at least one document that describes an action performed on assets of an asset supply-chain at a location of the second node;

Limitation 2: execute a smart contract to translate the at least one document into a standardized form of entry and exit events and to define containment relationship of the assets; 

Limitation 3: compute metrics on the asset supply-chain based on the standardized form and the containment relationship.

This is considered to be a mental process or a certain method of organizing human activity (i.e., an idea of itself and/or certain method of organizing human activity).  

The phrase, "an idea 'of itself'" is used to describe an idea standing alone such as an uninstantiated concept, plan or scheme, as well as a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper." Receive from a second node at least one document that describes an action performed on assets of an asset supply-chain at a location of the second node; execute a smart contract to translate the at least one document into a standardized form of entry and exit events and to define containment relationship of the assets; compute metrics on the asset supply-chain based on the standardized form and the containment relationship (collecting information, analyzing collected information, displaying certain results), are Electric Power Group, LLC, v. Alstom., (Fed. Cir. 2016)).  

The phrase, “certain methods of organizing human activity” is used to describe concepts relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people; advertising, marketing, and sales activities or behaviors. Receive from a second node at least one document that describes an action performed on assets of an asset supply-chain at a location of the second node; execute a smart contract to translate the at least one document into a standardized form of entry and exit events and to define containment relationship of the assets; compute metrics on the asset supply-chain based on the standardized form and the containment relationship, are considered tailoring content based on information about the user, which is a concept relating to tracking or organizing information. Tailoring content based on information about the Intellectual Ventures I LLC v. Capital One Bank., (Fed. Cir. 2015)).  

The claims recite concepts like those found to be abstract in Electric Power and Intellectual Ventures, thus, the claims are directed to concepts found to be abstract.

Regarding independent claims 1, 8 and 15, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., using a computing system for computation of supply chain metrics) fails to integrate the abstract idea into a practical application. The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  Regarding the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., performing various steps with the computing system
reflect an improvement to the functioning of a computer, another technology, or another technical field, 

implement the judicial exception with or in conjunction with a particular machine or manufacture that is integral to the claim, 

effect a transformation of a particular article to a different state or thing, or 

apply the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.

Under Step 2A 
Regarding independent claims 1, 8 and 15, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field. The examiner gives official notice that it is conventional and well-known to use a computing device for “receive, execute, compute, store, translate, define”, etc. The dependent claims are considered to be part of the abstract per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.

Under Step 2B 
Dependent claims 2-7, 9-14 and 16-20 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment.

Viewed as a whole, these additional claim elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claims integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see Alice Corp v CLS).

To address this rejection, the examiner suggests reviewing the recent Federal Circuit Court decisions and USPTO guidelines related to U.S.C. 101 for guidance on what is considered statutory subject matter.
Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Amys et al., Pub. No.: US 2005/0120039 in view of Kim et al., Pub. No.: US 2019/0080284.

As per claim 1, Amy discloses a system [see at least the abstract, and as illustrated in FIG. 3], comprising: a processor of a first node; 

a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to: receive from a second node at least one document that describes an action performed on assets of an asset supply-chain at a location of the second node [see at least ¶0029 (e.g. transaction processor 35, which takes the form of software stored on a storage medium (such as magnetic or optical media, or conveyed as a data stream over a network) and executing on a data processing system, provides for, among other things, assigning a life cycle ID to electronic documents or items. When an electronic transaction is received as transaction data 36, the transaction processor 35 uses the specification stored in the transaction specification database 32 to parse and retrieve the key values of the transaction), and as illustrated in FIG. 3].

 Amy discloses all elements per claimed invention as explained above. Amy does not explicitly discloses execute a smart contract to translate the at least one document into a standardized form of entry and exit events and to define containment relationship of the assets; and compute metrics on the asset supply-chain based on the standardized form and the containment see at least the abstract, ¶0021, and ¶0023 (e.g. mart contracts, freight rates, real-time-geolocation, and/or other information related to shipments may be stored in the distributed ledger. The smart contract or blockchain may include self-executing logic that implements transportation management activities. The self-executing logic may increase cohesion between computing systems and reduce errors from manual interventions or inconsistent data. In some examples, companies may reduce external freight bill processing by storing self-executing logic in the distributed ledger. For example, the smart contract may include logic to calculate invoice line items and/or include other logic related to FBAP processes)]; and compute metrics on the asset supply-chain based on the standardized form and the containment relationship [see at least ¶0023 (e.g. mart contracts, freight rates, real-time-geolocation, and/or other information related to shipments may be stored in the distributed ledger. The smart contract or blockchain may include self-executing logic that implements transportation management activities. The self-executing logic may increase cohesion between computing systems and reduce errors from manual interventions or inconsistent data. In some examples, companies may reduce external freight bill processing by storing self-executing logic in the distributed ledger. For example, the smart contract may include logic to calculate invoice line items and/or include other logic related to FBAP processes)].

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the teaching of Kim in order to provide a system for tracking update comprising geographic location information indicative of a current geographic location of the tracking device, and may identify in a blockchain, a smart contract including executable logic configured to calculate a tracking metric [see Kim: abstract and ¶0003].

As per claim 2, Amy discloses wherein the instructions further cause the processor to record events related to the assets as an entrance of an output and an exit of an input of the assets [see at least ¶0021 (e.g. according to the present invention is useful for any process that involves exchange of electronic documents or records between systems or parties to an electronic transaction)].

As per claim 3, Amy discloses wherein the instructions further cause the processor to determine the containment relationship as a function of plurality of events in which the assets are placed or removed from containers [see at least ¶0014, and ¶0017].

As per claim 4, Amy discloses wherein the instructions further cause the processor to generate a standardized set of events in an entry-exit form for the standardized form [see at least ¶0014, ¶0019, and ¶0054].

As per claims 5 & 6, Amy does not explicitly disclose wherein the instructions further cause the processor to unroll containment relationships to map explicit events observed on a container to implicit events on contained assets. However, Kim discloses wherein the instructions further cause the processor to unroll containment relationships to map explicit events observed on a container to implicit events on contained assets [see at least ¶0069 blockchain solution's smart contract may provide algorithmic capabilities to optimize the placement and capacity of cargo in a truck trailer or shipping container. This may apply to situations in which a shipper, i.e., a customer of a transportation service provider, has less than a full truckload (LTL) or less than a full container load (LCL), and the transportation service provider may load several different customers' cargo into one discrete shipment unit, such as a full truckload (FTL) or a full container load (FCL). As trucks, vessels, planes, trains, trailers and containers have volume and weight capacity constraints, the smart contract may be programmed in conjunction with the logistics control stack to take into consideration the weights and dimensional volumes of individual shipments and consolidate them into the fewest number of trailers or containers while adhering to the physical capacity constraints of the mode of transportation and the method of transportation, e.g., trailer or container].

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the teaching of Kim to provide transportation services rendered by truck, train, plane, ship, or other methods of transportation may involve agreements between parties for transporting freight [see Kim: ¶0003].

As per claim 7, Amy discloses wherein the assets are multi-ingredient goods [see at least ¶0030 (e.g. a consumer goods manufacturer 40 receives an electronic purchase order from one of its customers)]. Furthermore, Kim discloses, for example: transport services, transportation providers that may submit freight invoices. Each freight invoice may include multiple line items related to events that arise before, during, and/or after see ¶0019]. In addition, Kim discloses transportation of goods may generate large quantities of information that are recorded in ledgers at distributed locations [see ¶0019].

One would have been motivated to combine the teachings of Kim to provide shipment that may include a vehicle, a container, a tangible good, and/or any object or machine to be transported from one location to another and/or transferred between parties [¶0035].

10.	Claims 8-14 recite similar limitations as claims 1-7, are therefore rejected under the same rationale, the same basis, the same reasons given, and incorporated herein.

11.	Claims 15-20 recite similar limitations as claims 1-7, are therefore rejected under the same rationale, the same basis, the same reasons given, and incorporated herein.
Conclusion

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The PTO-1449 forms have been reviewed and considered.


14.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

15.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 

/Garcia Ade/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        
GARCIA ADE
Primary Examiner
Art Unit 3687


























/GA/Primary Examiner, Art Unit 3627